Dismiss and Opinion Filed July 31, 2015




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-15-00527-CV

       MICHAEL GRISHMAN AND TAX SERVICES CONSULTING, Appellants
                                V.
                        ROGER SIMS, Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-02343

                             MEMORANDUM OPINION
             Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                               Opinion by Chief Justice Wright
       The filing fee in this case is past due. By postcard dated April 24, 2015, we notified

appellants the $195 filing fee was due. We directed appellants to remit the filing fee within ten

days and expressly cautioned appellant that failure to do so would result in dismissal of the

appeal. Also by postcard dated April 24, 2015, we notified appellants the docketing statement

had not been filed in this case. We directed appellants to file the docketing statement within ten

days. We cautioned appellants that failure to do so might result in dismissal of this appeal. To

date, appellants have not paid the filing fee, filed the docketing statement, or otherwise

corresponded with the Court regarding the status of this appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 42.3(b)(c).




150527F.P05
                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE




                                             –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

MICHAEL GRISHMAN AND TAX                           On Appeal from the 134th Judicial District
SERVICES CONSULTING, Appellant                     Court, Dallas County, Texas
                                                   Trial Court Cause No. DC-14-02343.
No. 05-15-00527-CV        V.                       Opinion delivered by Chief Justice Wright.
                                                   Justices Lang-Miers and Stoddart
ROGER SIMS, Appellee                               participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee ROGER SIMS recover his costs of this appeal from
appellant MICHAEL GRISHMAN AND TAX SERVICES CONSULTING.


Judgment entered July 31, 2015.




                                             –3–